DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 8, 9, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Triener (US 2012/0299731).
Regarding Claim 1, Triener teaches a control device (controller 610) which controls an animal toilet (waste container 602), the control device comprising: a detecting section (transducers 604 and sensors 606) which detects replacement of a consumable item (“a litter box, a litter pan, a litter tray, a cat box, a cat house, a pet mat, a pet potty, a potty pad, a training tray, a layer of grass, a layer of artificial grass, a floor mat, a cardboard box, cardboard, paper sheets, and/or newspaper sheets.” Paragraph [0077]) that is an item used for the animal toilet; a counting section which counts the replacement of the consumable item; (“the system can be set up to 
Regarding Claim 6, Triener teaches the control device as set forth in claim 1, wherein the detecting section (transducers 604 and sensors 606) obtains information indicating a value measured by a weight scale, which is a weight scale used for the animal toilet (“to measure a variety of physical parameters, including, but not limited to weight” Paragraph [0078]), and detects the replacement of the consumable item, which is an item used for the animal toilet, in a case where the value measured by the weight scale changes by an amount corresponding to a weight of the consumable item (“system can be set up to generate a reminder after the specified weight of a waste container has been reached or the weight of the waste container decreased below the specified weight” Paragraph [0036]).
Regarding Claim 7, Triener teaches the control device as set forth in claim 1, wherein the detecting section (transducers 604 and sensors 606) obtains information indicating a value measured by a weight scale, which is a weight scale used for the animal toilet (“to measure a variety of physical parameters, including, but not limited to weight” Paragraph [0078]), and detects the replacement of the consumable item, which is an item used for the animal toilet, in a case where the value measured by the weight scale changes by an amount corresponding to a weight of, out of the animal toilet, the consumable item and a member on which the consumable item is laid (“system can be set up to generate a reminder after the specified weight of a waste container has been reached or the weight of the waste container decreased below the specified weight” Paragraph [0036]).
Regarding Claim 8, Triener teaches the control device as set forth in claim 1, wherein the consumable item is a sheet which absorbs urine (“potty pad” Paragraph [0077]).
Regarding Claim 9, Triener teaches the control device as set forth in claim 1, wherein the consumable item is litter onto which an animal that uses the animal toilet steps (a litter box, a litter pan, a litter tray…” Paragraph [0077]).
Regarding Claim 10, Triener teaches an animal toilet comprising: the control device recited in claim 1; and a weight scale (transducers 604 and sensors 606) which measures a weight of the consumable item (“to measure a variety of physical parameters, including, but not limited to weight” Paragraph [0078])
Regarding Claim 11, Triener teaches an information processing device comprising the control device recited in claim 1, the detecting section detects the replacement of the consumable item on the basis of an output signal outputted from the animal toilet (“The processing electronics 608 processes an electrical signal outputted by the transducer or transducers 604, and/or the sensor or sensors 606” Paragraph [0079]).
Regarding Claim 13, Triener teaches a method of controlling an animal toilet (waste container 602), the method comprising: a detecting step (transducers 604 and sensors 606) of detecting replacement of a consumable item which is an item used for the animal toilet; a counting step of counting the replacement of the consumable item (“the system can be set up to count a number of a waste container clean up cycles” Paragraph [0036]); and a notification processing step of causing a user to be notified of information on the consumable item kept in stock, depending on the number of times of the replacement (“generate a reminder after the specified number of clean up cycles has been reached.” Paragraph [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 4, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Triener (US 2012/0299731) in view of Hurwich (US 2017/0300984).
Regarding Claim 2, Triener teaches the control device of Claim 1.
Triener fails to teach the control device, wherein in a case where the number of consumable items kept in stock reaches a given number, the notification processing section determines that a smaller number of consumable items are kept in stock, and causes the user to be notified of information which encourages replenishment of the consumable item kept in stock.
However, Hurwich teaches the control device, wherein in a case where the number of consumable items (goods 110) kept in stock reaches a given number, the notification processing section determines that a smaller number of consumable items are kept in stock, and causes the user to be notified of information which encourages replenishment of the consumable item kept in stock (“When the good being tracked is near depletion, the method, system or platform supports seamless reordering which may be with or without user confirmation” Paragraph [0045]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Triener with the low stock notification as taught by Hurwich, in order to allow the user enough time to repurchase the good before its fully depleted. 
Regarding Claim 3, Triener teaches the control device of Claim 1.
Triener fails to teach the control device, further comprising an estimating section which estimates the number of days in which the consumable item becomes out of stock in accordance with (i) a change in number of times of the replacement of the consumable item and (ii) the number of consumable items kept in stock, which number is stored in a storage section in a case where the number of days in which the consumable item becomes out of stock is equal to or lower than a given number, the notification processing section determines that a smaller number of consumable items are kept in stock, and causes the user to be notified of information which encourages replenishment of the consumable item kept in stock.
However, Hurwich teaches the control device, further comprising an estimating section which estimates the number of days in which the consumable item (good 110)  becomes out of stock (“estimated statistically using the weight at which the good 110 is often replaced by all users of the system” Paragraph [0082]) in accordance with (i) a change in number of times of the replacement of the consumable item (“The method, system or platform described herein enables prediction of the depletion of a good by monitoring the change of a good through a tracking unit” Paragraph [0041]) and (ii) the number of consumable items kept in stock, which number is stored in a storage section (“The data 140 of the good 110 may be or indicate a weight, volume, pressure, or count of the good.” Paragraph [0049]) in a case where the number of days in which the consumable item becomes out of stock is equal to or lower than a given number, the notification processing section determines that a smaller number of consumable items are kept in stock, and causes the user to be notified of information which encourages replenishment of the consumable item kept in stock (“may transmit the alert to the user device 116 if there is no change in the data 140 of the good 110 in a predetermined timeframe, or if the weight reaches a critical value” Paragraph [0091]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Triener with the estimating section as taught by Hurwich, in order to allow the user to easily determine when they need to buy more of the good.
Regarding Claim 4, Triener in view of Hurwich teaches the control device of Claim 3.
Triener fails to teach the control device, further comprising a stock registering section which refers to history of user's purchase of a product containing the consumable item, and stores, in the storage section, (i) identification information which allows the product to be identified and (ii) the number of consumable items contained in the product, in association with each other.
However, Hurwich teaches the control device, further comprising a stock registering section which refers to history of user's purchase of a product containing the consumable item, and stores, in the storage section (“may be pre-programmed with the specific brand of the good 110” Paragraph [0054]), (i) identification information which allows the product to be identified (“the tracking units 122 may automatically identify goods 110 placed upon them” Paragraph [0116]) and (ii) the number of consumable items (goods 110) contained in the product, in association with each other (“The data 140 of the good 110 may be or indicate a weight, volume, pressure, or count of the good” Paragraph [0049]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Triener with the stock registering and purchasing section as taught by Hurwich, in order to take the user’s preferences into consideration so that the correct product is always ordered at the correct time, and the user does not fully deplete the stock.
Regarding Claim 5, Triener in view of Hurwich teaches the control device of Claim 2.
Triener fails to teach the control device, further comprising a product purchasing section which causes a product containing the consumable item to be purchased via a telecommunication line, on the basis of history of user's purchase of the product, in a case where the notification processing section determines that a smaller number of consumable items are kept in stock.
However. Hurwich teaches the control device, further comprising a product purchasing section which causes a product containing the consumable item to be purchased via a telecommunication line (“the goods 110 may be automatically reordered” Paragraph [0092]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Triener with the goods purchasing section as taught by Hurwich, in order to ensure the correct product is always ordered at the correct time, and the user does not fully deplete the stock.
Regarding Claim 12, Triener teaches the control device of Claim 1.
Triener fails to teach an information processing terminal further comprising the detecting section detects the replacement of the consumable item included in the animal toilet.
However, Hurwich teaches an information processing terminal further comprising, the detecting section detects the replacement of the consumable item included in the animal toilet (“The method, system or platform described herein enables prediction of the depletion of a good by monitoring the change of a good through a tracking unit” Paragraph [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Triener with the detecting section as taught by Hurwich, in order to allow the controller to determine when the object is out of stock.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (US 2011/0315084) and Chou et al. (US 2017/0273272) are considered relevant prior art, as they show cat litter box systems with automated features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642